11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Ronny Mark Aldridge,                  * Original Mandamus Proceeding

No. 11-22-00061-CR                          * March 31, 2022

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

    This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.